Citation Nr: 0402523	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  96-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956, and from November 1956 to October 1974.

In March 2003, the Board denied the claims of entitlement to 
an increased rating for chronic bronchitis, entitlement to an 
increased rating for chronic sinusitis, and entitlement to 
TDIU.  Thereafter, the veteran appealed the Board's March 
2003 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2003, the veteran's 
attorney representative and VA General Counsel filed a joint 
motion to vacate that part of the Board's March 2003 decision 
that denied claims of entitlement to an increased rating for 
chronic bronchitis, entitlement to an increased rating for 
chronic sinusitis, and entitlement to TDIU.  By an Order 
dated in July 2003, the Court vacated that part of the 
Board's March 2003 denials, and remanded the matter to the 
Board for readjudication.  


REMAND

In a July 2003 joint motion filed with the Court, the 
veteran's attorney and VA General Counsel concluded that the 
Board had not sufficiently described how the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) had been met with respect to the veteran's claim 
of entitlement to an increased rating for chronic bronchitis, 
entitlement to an increased rating for chronic sinusitis, and 
entitlement to TDIU.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  Given the argument 
set forth in the July 2003 joint motion, the Board concludes 
that VA has not satisfied its duty to notify the veteran of 
what was needed to substantiate the claims of entitlement to 
an increased rating for chronic bronchitis, entitlement to an 
increased rating for chronic sinusitis, and entitlement to 
TDIU, particularly with respect to the information or 
evidence required of the veteran and the evidence that VA 
would obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Because of 
the specific instructions in the July 2003 joint motion and 
July 2003 Court Order, a remand is required in this case.  

For the reasons set out above, the Board will remand this 
case in order to comply with the July 2003 Court Order.

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of what is 
yet required to substantiate his claims 
of entitlement to an increased rating for 
chronic bronchitis, entitlement to an 
increased rating for chronic sinusitis, 
and entitlement to TDIU and of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims.  38 C.F.R. § 3.159 
(2003).  He should be specifically 
informed that he should submit any 
evidence in his possession that pertains 
to any of the three claims on appeal.

2.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claims.  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in November 2002.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

